                          UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA

UNITED STATES OF AMERICA, )                     3:19-CR-0042-MMD-WGC
                             )                  3:19-CR-0043-RCJ-CBC
           Plaintiff,        )
                             )                  MINUTE ORDER
     vs.                     )                  September 19, 2019
                             )
GARY RIDENOUR, M.D., et al., )
                             )
           Defendants.       )
__________________________ )



PRESENT: THE HONORABLE CARLA BALDWIN CARRY, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:                LISA MANN             REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       The court has reviewed defendant Gary Ridenour, M.D.’s motion to modify
conditions of release (3:19-CR-0042-MMD-WGC - ECF No. 14) & (3:19-CR-0043-RCJ-
CBC – ECF No. 26). An opposition to the motion shall be filed on or before October 3,
2019. A reply, if any, shall be filed on or before October 8, 2019. A hearing will be set for
a date immediately thereafter.

      IT IS SO ORDERED.

                                                DEBRA K. KEMPI, CLERK

                                         By:             /s/
                                                Deputy Clerk
